Citation Nr: 1529023	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  14-04 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder,  to include spondylolisthesis, degenerative joint disease, and degenerative disc disease. 

2.  Entitlement to service connection for hypertension. 


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel








INTRODUCTION

The Veteran had honorable active duty service from September 15, 1981 to April 27, 1987, and from September 11, 2001 to October 20, 2001, and from April 2, 2006 to May 19, 2006.  The Veteran had additional service in the National Guard until November 5, 2012.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2013 rating decision in which the RO, in part, denied service connection for spondylolisthesis of the lumbar spine and hypertension.  In August 2013, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2014. 

Although the Veteran's lumbar spine disorder claim was originally characterized as one for spondylolisthesis, during the pendency of the appeal, he also has been  diagnosed with degenerative joint disease and degenerative disc disease of the lumbar spine.  Hence, the Board has characterized the claim more broadly to encompass all diagnosed lumbar spine disorders of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)., 

The Veteran's appeal has been  processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.  

For reasons expressed below, the  claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that  additional AOJ action for the claims on appeal is warranted.  

As noted above, in addition to the Veteran's active military service from  September 15, 1981 to April 27, 1987, from September 11, 2001 to October 20, 2001, and from April 2, 2006 to May 19, 2006, the Veteran also served in the National Guard with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  The Board observes that, with respect to the Veteran's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.A. § 101(22), (24) (West 2014); 38 C.F.R. § 3.6 (2014).

Initially, the Board notes that the  claims file contains information about the Veteran's service from February 1981 to August 2003.  However,  the evidence of record indicates he served until November 2012, and the  record does not contain personnel or other records identifying precisely when the Veteran served on ACDUTRA and INACDUTRA up to  November 2012.  Although the AOJ has attempted to obtain additional records from the Veteran's National Guard unit, without success, on remand, the AOJ should undertake efforts to obtain the Veteran's complete personnel records and any other records that will verify his dates of ACDUTRA and INACDUTRA from the National Personnel Records Center (NPRC) and any other appropriate source(s).  The Board notes that only service department records can establish if and when a person was serving on active duty, ACDUTRA or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994). 

The Board also finds that additional development of each claim is warranted.

With respect to the Veteran's  lumbar spine claim, his  service treatment records include a May 1982 notation that he injured his back when he was wrestling and dropped from his neck; he had pain up and down the back.  A private x-ray study from May 2011 diagnosed the Veteran with lumbago degenerative disc disease.  His service treatment records also include an August 2011 private x-ray study that revealed mild lower lumbar spondylosis.  It was also stated that the Veteran had a sudden onset of low back pain with a history of recurrent similar episodes.  In a September 2011 service treatment record, it was stated that the Veteran took a spill this week and fell backwards.  He had some bruising but he was still working.  In an October 2011 private treatment note ,it was stated that he presented with chronic lower back pain that first showed up in 2001 and it was not related to any specific injury.  He also stated that he fell in August 2011.  He had a diagnosis of spondylolisthesis and lumbar degenerative disc disease.  In another October 2011 private treatment note it was stated that the Veteran reported his symptoms began in 2006 when he was deployed in Iraq.  He reported that his lower back pain has been getting progressively worse and was aggravated by the lifting/bending/twisting at work.  It was noted that he has not had any recent injuries or falls.  His low back pain was noted in his service treatment records in both October 2011 and November 2011 and in November 2011 it was noted that he was being treated for chronic muscle, joint, or low back pain.  In January 2012 it was noted that he was on a physical profile for his low back.  In April 2012 and August 2012 private treatment records it was noted that he had a history of chronic back pain since 2001.  

The Veteran was afforded a VA examination in October 2014.  His diagnoses were noted to be degenerative arthritis of the lumbar spine and lumbar degenerative disc disease, both since 2011.  The VA examiner noted that the Veteran reported low back pain that began in 2001 of unknown etiology.  It was noted that he was not initially seen for it until October 2011; it was then he was diagnosed by his chiropractor.  At that time, he began treatment for his lumbar degenerative disc disease and continues to be treated by a chiropractor twice a month.  The VA examiner stated that the Veteran's low back condition began at the same time as his service-connected cervical condition.

While the Veteran has been afforded a VA examination for his lumbar spine condition the VA examiner did not specifically indicate whether any current lumbar spine disorder had its onset during a period of active service, or is otherwise medically related to injury or disease during a period of active duty service or ACDUTRA or injury during a period of INACDUTRA. Therefore, after accomplishing the development noted above, the AOJ should undertake appropriate action to obtain an appropriate medical nexus opinion from the October 2014 VA examiner or other appropriate physician.  The AOJ should only arrange for the Veteran to under further t in order for her to provide an opinion on the etiology of the Veteran's lumbar spine condition. 

As for the Veteran's hypertension claim,  n an undated service treatment record notes that his hypertension was controlled and that his blood pressure was 126/ 90.  In service and private treatment records dated in November 2011, as well as a December 2011 service treatment record, a diagnosis of hypertension was noted.  The Board notes that under VA rating criteria, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnosis Code 7101, Note (1).

The Veteran has not been afforded a VA examination in connection with this claim.  However, in light of the additional records being sought, and under the circumstances noted above, the Board finds that an examination and opinion addressing the etiology of his hypertension-based on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale-is needed.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (201409); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is hereby advised that, failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s) for service connection.  See 38 C.F.R. §§ 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to obtaining further medical information in connection with these claims, in additional to obtaining additional service records referenced above, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent medical records.

As for VA records, there are currently none of record.  The Board emphasizes, however, that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should undertake appropriate action (to include contacting the Veteran) to obtain and associate with claims file  any  outstanding records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3)  (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA)records. 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran  provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. The AOJ's adjudication of the claims should include consideration of all additional evidence added to the record since the January 2014 SOC.


Accordingly, these matters are hereby REMANDED for the following action:

1.  Request from the NPRC and any other  appropriate source(s) a complete copy of any and all of the Veteran's service personnel records, and any other records verify his  dates of ACDUTRA, and INACDUTRA in the Vermont Air National Guard.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

Thereafter, prepare a report for the record specifying verified periods of ACDUTRA and INACDUTRA.

2.  Undertake appropriate action to obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran a letter a request that he provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate, updated authorization to obtain, any pertinent, outstanding private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received are associated with the claims file, arrange to obtain an addendum opinion from the VA examiner who conducted the Veteran's October 2014 lumbar spine examination.

If the October 2014 VA examiner is not available, document that fact in the claims file, and arrange to obtain a medical opinion from another appropriate physician based on review of the claims file (if possible).  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to provide the addendum opinion.

The contents of the entire, electronic claims file to include a complete copy of this REMAND, must be made available to the designated physician,  and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions

With respect to each diagnosed lumbar spine disability reflected in the record-spondylolisthesis, degenerative joint disease, and degenerative disc disease-the ,physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the  disability had its onset during a period of active duty service,  or is otherwise medically related to injury or disease during a period of  active service or a verified period of ACDUTRA, or to injury during a verified period of  INACDUTRA.

In addressing the above, the physician must consider and discuss all pertinent in- and post-service medical and other objective evidence, as well as all lay assertions.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA hypertension examination by an appropriate physician. 

The entire electronic claims file, to include a complete copy of the REMAND, must be made available to the designated physician,  and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should indicate clearly indicate whether the Veteran has a current diagnosis of hypertension.

If so, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hypertension had its onset during or is otherwise medically-related to a period of active duty service or a verified period of ACDUTRA.  

In addressing the above, the physician must consider and discuss all pertinent in- and post-service medical and other objective evidence, as well as all lay assertions.

All examination findings/testing results, along with  complete, clearly-stated  rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development action deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication in the January 2014 SOC) and legal authority. 

9.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.   he law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


